Review of this record brings the conclusion that it does not establish fraud nor gross neglect of duty on the part of the Detroit Trust Company when acting as executor of the Grigg's estate, as is charged by plaintiff. This being true plaintiff cannot by her bill in equity go back of the probate orders which have disposed of the same issues that plaintiff now seeks to have readjudicated as to the Detroit Trust Company. Under such circumstances the orders of the probate court, so far as the trust company is concerned, are res judicata of the various controversies presented by plaintiff's bill of complaint.
"The orders of probate courts disposing of estates have the force and effect of judgments in courts of record, are resjudicata of the matters therein disposed of, and therefore may not be collaterally attacked." Chapin v. Chapin, (syllabus)229 Mich. 515.
In a comparatively recent case we had occasion to pass upon the finality of an order of the probate court approving the settlement of an infant's claim *Page 468 
against a tortfeasor. In that case, involving the rights of an infant, we held that since the probate court had jurisdiction of the matter its determination could not be challenged "except by appeal therefrom or by direct attack in equity for fraud, no other inquiry may be made into its sufficiency (citing cases)."McMann v. General Accident Assurance Corp., 276 Mich. 108.
This record clearly discloses that the trial judge gave the controversy painstaking detailed consideration. His findings of fact and his interpretation of the law are in accord with the foregoing. I concur with Mr. Justice POTTER in so far as he writes for affirmance but not otherwise. On this record the decree entered in the circuit court should be affirmed.
WIEST, C.J., and BUTZEL, and BUSHNELL, JJ., concurred with NORTH, J.